DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a power generation device using organic working fluid for circulation without pump and valve, the device comprising: the flash injection tube (1), the magnetic sphere motion tube (2), the conical expansion part (9), a lower portion of the storage tank (3) and the working fluid descent tube (4) are connected with each other in sequence to form a main loop; an upper portion of the storage tank (3), the finned tube (10) and the lower portion of the storage tank (3) are connected with each other to form a cooling loop; the lower nozzle (5) and the lower magnetic sphere (6) are provided at a lower end of the flash injection tube (1), which forms a one-way valve to restrict fluid to move upwardly only; the upper nozzle (7) and the upper magnetic sphere (8) are provided at an upper end of the flash injection tube (1), which forms a flash nozzle to drive the upper magnetic sphere (8) to move upwardly through the fluid; the upper magnetic sphere (8) is able to move in the magnetic sphere motion tube (2); the flash 
Regarding claim 8, the prior art as a whole, either alone or in combination, fails to teach or suggest a power generation method of the power generation device using organic working liquid for circulation without pump and valve according to claim 1, wherein the method comprises the steps of: increasing temperature and pressure of a part of the working fluid in the flash injection tube (1) by heating the flash injection tube (1) with the heat source (11), the part of the working fluid in the flash injection tube (1) pushing away the upper magnetic sphere (8) when the pressure overcomes gravity of the upper magnetic sphere (8) and a part of the working fluid in the magnetic sphere motion tube (2), wherein the pressure of the part of the working fluid in the flash injection tube (1) suddenly drops; simultaneously, the part of the working fluid in the flash injection tube (1) experiences a quasi-isothermal rapid expansion process and quickly approaches an initial pressure of the power generation device; the bubbles expanding rapidly until bursting, wherein the expansion and bursting process produces a flash force, ejecting the upper magnetic sphere (8) upwardly under an action of the 
Claims 2-7 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110169277 A1 to Miller is considered to be the closest prior art to the present invention. Miller discloses using a heat source (Fig. 6: 286) which moves magnetic sphere (281) up and down a tube (291) to pass through coils (290) in order to generate power. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/VIET P NGUYEN/Primary Examiner, Art Unit 2832